Citation Nr: 1758340	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  07-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1959 to April 1962 and from February 1966 to August 1969, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge, Bronze Star Medal with "V" device, and Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision regarding posttraumatic stress disorder (PTSD), of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously remanded by the Board for further development in March 2011 and in October 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected PTSD prevents him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).

2.  The criteria for special monthly compensation (SMC) at the housebound rate are met.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

TDIU

The Veteran asserts that his service connected PTSD and coronary artery disease (CAD), and his non-service connected chronic obstructive pulmonary disease (COPD) have precluded him from obtaining and maintaining substantially gainful employment.  See December 2011 VA Form 21-8940.  

All veterans who are shown to be unable to secure or follow substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 
A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  However, an award of a TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  In determining whether a claimant is unable to secure or follow substantially gainful employment, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's  particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual's education, special training, and previous work experience, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  

Here, the Veteran is service connected for PTSD, currently evaluated as 70 percent disabling; coronary artery disease (CAD), evaluated at 60 percent disabling; tinnitus, evaluated at 10 percent disabling; and right ear hearing loss evaluated as noncompensably disabling, for a combined rating of 90 percent.  Thus, the Veteran meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).

As noted above, the Veteran attributes his unemployability to PTSD, CAD and COPD.  See December 2011 VA Form 21-8940.  He previously worked as a bank clerk, then in security and investments, and then as a bank manager for 28 years.  See June 2003VA outpatient record; July 2006 VA examination report.  

As an initial matter, the Board notes, that the Veteran's non-service connected COPD may not be taken into account when determining eligibility for a TDIU. 

Regarding CAD, a March 2012 VA medical examiner opined that the Veteran's service-connected CAD would preclude employment in physically demanding roles any level, however, it would not prevent employment in predominantly sedentary roles such as data entry, telephone/sales representative, clerical or office work, and such sedentary work is consistent with the Veteran's occupational background outlined above.  

Regarding PTSD, the July 2006 VA examiner opined that the Veteran's PTSD symptoms had no relationship with his employment and assessed a GAF score of 72, indicative of transient symptoms.  The September 2008 VA examiner found that there were no psychological reasons the Veteran should not be able to maintain employment, and that his PTSD symptoms did not reduce the Veteran's reliability or productivity.  See September 2008 VA examination report.  A May 2011 VA examiner similarly found that he was not unemployable due to his service-connected PTSD, as his symptoms were relatively mild, and not severe enough to prevent the Veteran from obtaining or maintaining employment.  

More recently, a March 2012 VA examiner concluded that the Veteran's PTSD and related depressive disorder impacted his ability to work, in that his hyperarousal, avoidance and intrusive memories increased his anxiety and depression.  He also noted that the Veteran's irritability and major mood swings interfered with his occupational functioning, which in turn has increased the Veteran's ability to cope with daily stressors and lowered his self-confidence and self-esteem.  The Board notes that the Veteran endorsed suicidal ideation at that time, and during the May 2011 VA examination.  Similarly, an August 2006 VA treating psychiatrist found the Veteran unable to secure gainful employment due to his PTSD symptomatology, including intrusive thoughts and sleep fragmentation with occasional flashbacks.  He assigned a GAF score of 49 at the time, reflective of serious impairment in occupational functioning. 

Affording the Veteran the benefit of the doubt, the Board finds that he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  The benefit sought on appeal is accordingly granted.

SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

A TDIU may satisfy the "rated as total" element of section 1114(s), if the TDIU is awarded for a single disability.  Buie, supra.  In this case, the Veteran is entitled to TDIU for PTSD alone and has additional service-connected disabilities ratable at 60 percent.  Accordingly, he is entitled to SMC at the housebound rate.


ORDER

Entitlement to a TDIU is granted.  

SMC at the housebound rate is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


